Hitchcock, J.
On January 19, 1983, defendant, Robert K. Smith, filed a motion requesting “that his order of support be either terminated or substantially reduced due to his current economic situation.”
Defendant proved he lost his job at Sims Cab Co., Inc. in Payne but not that he “quit for good cause” or “was laid off for lack of work by the company.” Further, he has not shown unemployment in excess of one year plus a factual situation indicating that any available prospective employment was highly unlikely. Consequently, this court concludes that he has shown no “material change in circumstances” justifying any change in the order.

Motion overruled.